


Exhibit 10.2

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT, by and between Rite Aid
Corporation, a Delaware Corporation (the “Company”) and Robert B. Sari
(“Executive”) is entered into as of the 18th day of December, 2008.

 

WHEREAS, Executive and the Company previously entered into that certain
employment agreement, dated as of February 28, 2001 (the “Employment Agreement”
or “Agreement”); and

 

WHEREAS, the Company and the Executive now desire to amend the Employment
Agreement to: (i) reflect the change in Executive’s duties, compensation and
other benefits in connection with his transition from his current position as
Executive Vice President, General Counsel; and (ii) to ensure compliance with
Internal Revenue Code Section 409A and the final regulations promulgated
thereunder;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Executive hereby agree as
follows:

 

1.             New Section 14.  Effective as of January 1, 2005, the following
new Section 14 shall be inserted into the Employment Agreement.  In the event of
an inconsistency between this new Section 14 and the remaining provisions of the
Employment Agreement, Section 14 shall govern.

 

“14.         COMPLIANCE WITH CODE SECTION 409A  Notwithstanding anything in this
Employment Agreement to the contrary, effective as of January 1, 2005, the
following provisions shall govern:  The provisions listed below are intended to
be compliant with Internal Revenue Code (“Code”) Section 409A and the final
regulations promulgated thereunder (‘409A’) and shall be construed to be so
compliant.

 

(a)                                  Good Reason: Any termination for ‘Good
Reason’ shall comply with the safe harbor definition of ‘good reason’ in 409A,
including the condition giving rise to such termination and the notice and cure
period provided for in 409A.  Without limiting the generality of the foregoing,
the following specific provisions will be effective as of January 1, 2005:

 

(I)                                    The final paragraph of Section 5.4 of the
Agreement shall be modified to read as follows:

 

--------------------------------------------------------------------------------


 

‘provided, however that the Executive has provided written notice (which shall
set forth in reasonable detail the specific conduct of the Company that
constitutes Good Reason and the specific provisions of this Agreement on which
Executive relies) to the Company of the existence of any condition described in
any one of subparagraphs a, b, or c within 30 days of the initial existence of
such condition, and the Company has not cured the condition within 30 days of
the receipt of such notice.  Any termination of employment by the Executive for
Good Reason pursuant to Section 5.3 must occur no later than the date that is
the second anniversary of the initial existence of the condition giving rise to
the termination right.’

 

(b)                                 Payment of Benefits: To the extent necessary
to avoid adverse tax consequences, and except as described below, any payment to
which the Executive becomes entitled under the Agreement, or any arrangement or
plan referenced in this Agreement, that constitutes “deferred compensation”
under 409A, and is (a) payable upon the Executive’s termination; (b) at a time
when the Executive is a “specified employee” as defined by 409A shall not be
made until the earliest of:

 

(1)                                  the expiration of the six month period (the
“Deferral Period”) measured from the date of the Executive’s ‘separation from
service’ under 409A; or

(2)                                  the date of the Executive’s death.

 

Upon the expiration of the Deferral Period, all payments that would have been
made during the Deferral Period (whether in a single lump sum or in
installments) shall be paid as a single lump sum to the Executive or, if
applicable, his beneficiary.  This section shall not apply to any payment which
constitutes “separation pay” as described in Internal Revenue Regulations
Section 409A-1(b)(9) (in general, payments (i) that are made on an involuntary
separation from service which (ii) do not exceed the lesser of two times (x) the
Executive’s annualized compensation for the taxable year preceding the year in
which the separation from service occurs or (y) the Code Section 401(a)(17)
limit on compensation for the year in which separation from service occurs and
(iii) are paid in total by the end of the second calendar year following the
calendar year in which the separation from service occurs.)

 

Without limiting the generality of the foregoing, the following specific
provisions will be effective as of January 1, 2005:

 

--------------------------------------------------------------------------------


 

‘The Company shall pay to the Executive the Accrued Benefits, within ten
(10) days after the Date of Termination.  Notwithstanding the foregoing, if the
Executive is a ‘specified employee’, as defined in 409A, the Company shall pay
to the Executive the Accrued Benefits on the six (6) month anniversary of the
Date of Termination.

 

To the extent permissible by law, each payment and each installment described in
this Agreement shall be considered a separate payment from each other payment or
installment’

 

(c )                               Reimbursements:  To the extent required by
409A, with regard to any provision that provides for the reimbursement of costs
and expenses, or for the provision of in-kind benefits:

 

(1)           The right to such reimbursement or in-kind benefit shall not be
subject to liquidation or exchange for another benefit;

(2)           The amount of expenses or in kind benefits available or paid in
one year shall not affect the amount available or paid in any subsequent year;
and

(3)           Such payments shall be made on or before the last day of the
Executive’s taxable year in which the expense occurred.

 

Without limiting the generality of the foregoing, the following specific
provisions will be effective as of January 1, 2005:

 

Section 4.2 of the Agreement shall be modified to insert the following sentence
at the end thereof:

 

‘The provisions of Section 14(c)  shall apply to all reimbursements made under
this Section 4.2.’

 

(d)                                 Medical Benefits:  The provision of medical
benefits after separation from service shall be done in a manner to, to the
extent possible, exempt such benefits from the application of 409A.  Without
limiting the generality of the foregoing, the following specific provisions will
be effective as of January 1, 2005:

 

Section 5.3(a) and 5.5(a) of the Agreement shall be modified by adding the
following to the end thereof:

 

‘For any period during which the Executive would be entitled to continuation
coverage through the application of

 

--------------------------------------------------------------------------------


 

Internal Revenue Code Section 4980B (‘COBRA’), this coverage shall be provided
at the expense of the Company.  For any period after the expiration of the
period required by COBRA, but prior to the end of the month in which the second
anniversary of the Date of Termination occurs, this coverage will be provided at
the expense of the Executive (or his beneficiaries or estate).  Executive (or
his beneficiaries or estate) shall remit payment by check to the Company in the
amount of the then current amount used to calculate premiums for participants
entitled to receive continuation coverage under COBRA.  The Company shall, on
the last day of each month, provide the Executive (or his beneficiaries or
estate) with a payment sufficient to place the Executive (or his beneficiaries
or estate) in the same economic position had such individuals or entity not been
required to pay the premium described in the preceding sentence.’”

 

2.   Term.   Executive shall continue to perform the services and fulfill the
duties, position and responsibilities under his Employment Agreement or as
assigned to him by the Chief Executive Officer until July 1, 2009 or such
earlier separation date that Executive designates on no less than 30 days’
advance written notice to Company (the “Separation Date”). On the Separation
Date, Executive’s employment with the Company shall terminate.

 

3.  Compensation and Benefits. In consideration for the continued services to be
provided by the Executive, the Company shall provide to Executive the following
compensation and benefits: (i) commencing January 1, 2009 through the Separation
Date, Executive will work on a full time basis from the Company’s headquarters
three weeks per month. One week per month Executive may perform his duties from
Portland, Oregon, if he so desires; (ii) commencing January 1, 2009 through the
Separation Date, Executive’s salary will be adjusted to a rate of $550,000.00
per year, paid on a bi weekly basis. Executive will not be eligible for a salary
increase effective March 2009; (iii) Fiscal Year 2009 bonus (if earned) will be
paid to the Executive consistent with the Rite Aid Corporate Bonus Plan
document. Executive will not be eligible for a fiscal 2010 bonus; (iv) Executive
will be eligible for a retention bonus in the amount of $330,000.00 (60%
incentive target), to be paid as follows; (a) $165,000.00 to be paid by March 1,
2009, (b) $165,000.00 to be paid by July 1, 2009. If Executive voluntarily
resigns his position prior to these payment dates, he will not be eligible for
the retention; (v) any earned vacation will be cashed out following separation
as per Company policy.

 

--------------------------------------------------------------------------------


 

4.             Employment Agreement to Remain in Effect.           Except as
modified by this Amendment No. 1, the Employment Agreement shall remain in full
force and effect in accordance with its terms.  In the event of a conflict
between the provisions of this Amendment No. 1 and the Employment Agreement,
this Amendment No. 1 shall be controlling.

 

 

 

RITE AID CORPORATION

 

 

 

 

 

By:

/s/ Robert B. Sari

 

Its:

Executive Vice President, General Counsel

 

 

 

 

 

ROBERT B. SARI

 

 

 

/s/ Robert B. Sari

 

--------------------------------------------------------------------------------
